DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman et al. (US 20170054968 A1) in view of Roy et al. (US 20170339200 A1).
Regarding claims 1 and 11, Woodman teaches an electronic device (figs. 1-6) for carrying out a method for generating content (fig. 6), the electronic device comprising: 
a communication interface (200 of fig. 2, a communication interface of camera 200; [0029] a communication interface for communicating with one or more other cameras) configured to receive information ([0029] For example, in the 3D operating configuration, two (or more) cameras are coupled via their respective communication interfaces. In the panoramic or spherical operating configuration, four or more cameras may all be coupled via their respective communication interfaces) regarding electronic devices (cameras of fig. 1, 200 of fig. 2, and 615 and 620 of fig. 6) respectively capturing content associated with an event ([0025] a sporting event); and 
a processor (200 of fig. 2, performs the processing images in fig. 6, [0028] an image and/or audio processor) operably coupled to the communication interface, the processor configured to: 
identify, based on the received information (the cameras of figure 1, [0029]), one or more parameters for the electronic devices to use in capturing the content ([0032] the master camera may configure various settings of the slave cameras such as, for example, frame rate, exposure time, resolution, color, and any other operating parameters to ensure that the cameras record video or images using the same setting), 
the one or more parameters identified to assist in generating multi-view content ([0019-0020, 0023-0025, 0036, 0042, and 0063]) for the event from the content that is captured by the electronic devices (FIG. 6, it illustrates a flow chart for an example process for processing images for 3D image capture, [0057-0061] the captured images may be processed to generate a unitary rendered image for a video relative to a viewer based on the coupling of two more cameras coupled together and configured as described), 
identify, based on the received information, a common resolution for the electronic devices to use in capturing the content ([0032] the master camera may configure various settings of the slave cameras such as, for example, frame rate, exposure time, resolution, color, and any other operating parameters to ensure that the cameras record video or images using the same setting) for streaming to the remote device ([0034]), and 
identify, based on the received information, 
a common frame rate for the electronic devices to use in capturing the content ([0032] the master camera may configure various settings of the slave cameras such as, for example, frame rate, exposure time, resolution, color, and any other operating parameters to ensure that the cameras record video or images using the same setting),
wherein the communication interface is further configured to send information indicating the one or more parameters, the common resolution, and the common frame rate to the electronic devices ([0032] the master camera may send a command that instructs each of the slave cameras to take a picture or begin recording video at a particular time (e.g., predefined instance) or at a specific event (e.g., a specific event within the camera such as capture of a first frame of video), [0047, 0065, and 0067]).
Woodman further suggests the captured images or video are wireless streamed to a remote device for live viewing. For example, in one embodiment, the remote device comprises a smartphone executing an application for receiving and viewing the live streaming video.
It is noted that Woodman does not disclose the common resolution based in part on a determination of whether the content is for streaming to multiple viewing devices.
Roy teaches the common resolution based in part on a determination of whether the content is for streaming to multiple viewing devices ([0029] the gateway 102 can be configured to detect multiple requests from a corresponding multiple clients for the same resolution live stream being provided by the multiple resolution live streaming server 122, [0033-0034] the AGM 102 can be configured, as will be described in greater detail in reference to FIGS. 2A, 2B, 3A and 3B, to detect multiple requests for the same slice of the same resolution stream and, addition to aggregation and encapsulation for multicasting, to appear to the multiple resolution live streaming server 122 as providing multiple unique unicast streams, one to each requesting client, [0025] the client devices are smartphones, computers, laptops that would obviously have cameras for capturing video images and the cameras using the same setting of resolution are taught by Woodman, [0032]).
Taking the teachings of Woodman and Roy together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the common resolution of the content for streaming devices of Roy into the electronic device of Woodman for delivering the multicast packet to the first terminal and the second terminal without any delay. 
Regarding claim 8, Woodman modified by Roy teaches the electronic device of claim 1, Woodman further teaches wherein: the electronic device is a remote electronic device (fig. 1); or the electronic device is one of the electronic devices capturing the content at the event (cameras of fig. 1).
Regarding claim 18, Woodman modified by Roy teaches the method of claim 11, Woodman further teaches wherein: a remote electronic device ([0033]), that is located remotely from the event, identifies the common resolution and the common frame rate for the electronic devices and sends the information indicating the one or more parameters, the common resolution, and the common frame rate to the electronic devices ([0032]); or 
one of the electronic devices capturing the content at the event is identified as a master device ([0032, 0047-0049], 200 of fig. 2), and the master device receives the information regarding other ones of the electronic devices, identifies the common resolution and the common frame rate for the electronic devices, and sends the information indicating the one or more parameters, the common resolution, and the common frame rate to the other electronic devices ([0032 and 0047]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman et al. (US 20170054968 A1) in view of Roy et al. (US 20170339200 A1) as applied to claims 1 and 11, and further in view of Jannard (US 20180139364 A1).
Regarding claims 2 and 12, Woodman modified by Roy teaches the electronic device of claims 1 and 11, Woodman further teaches wherein the processor is further configured to: identify, orientations of the electronic devices when capturing the content (fig. 5); determine, based on the orientations, a common orientation, wherein the common orientation is an orientation used by majority of the electronic devices; and broadcast the common orientation to the electronic devices ([0016, 0052, 0055, and 0060], 630 and 635 of fig. 6).
	Woodman and Roy are silent about based on metadata.
	Jannard teaches based on metadata ([0079]). 
	Taking the teachings of Woodman, Roy, and Jannard together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metadata of Jannard into the camera setting of Woodman and Roy to enable generated viewpoints having improved resolution, improved correspondence with the scene, improved perceived quality, and the like as compared to the individual light field representations.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman et al. (US 20170054968 A1) in view of Roy et al. (US 20170339200 A1) as applied to claims 1 and 11, and further in view of Park (US 20170272621 A1).
Regarding claims 7 and 17, Woodman modified by Roy teaches the electronic device of claims 1 and 11, Woodman further teaches wherein: to identify the one or more parameters, the processor is configured to determine, based on the received information regarding the electronic devices an exposure time for the electronic devices to use in capturing the content ([0032] exposure time); to identify the one or more parameters, the processor is configured to determine, based on analyzing one or more images of captured content that is received from one or more of the electronic devices (fig. 6), for the electronic devices to use in capturing the content ([0032] ); and the processor is further configured to generate an incentive based on at least one of a duration of the captured content, a type of the event, or quality of the captured content ([0018-0019, 0025, and 0032] an event as a sporting event).
 	Woodman suggests [0032] any other operating parameters for the camera to use in capturing the content.
	Woodman and Roy are silent about identify an exposure value, a target ISO sensitivity, and a target color temperature value. 
	Park teaches identify an exposure value (a shutter speed), a target ISO sensitivity, and a target color temperature value ([0052, 0086, and 0087]).
	Taking the teachings of Woodman, Roy, and Park together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identified exposure value (a shutter speed), target ISO sensitivity, and target color temperature value of Park into the camera setting of Woodman and Roy for the image qualities of the plurality of cameras is controlled according to the image quality adjustment value. Accordingly, the image quality of an image signal (or image) generated in the image period of the second frame is improved.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman et al. (US 20170054968 A1) in view of Roy et al. (US 20170339200 A1) as applied to claims 1 and 11, and further in view of Chung et al. (US 20080278582 A1).
Regarding claims 9 and 19, Woodman modified by Roy teaches the electronic device of claims 1 and 11, Woodman further wherein the processor is further configured to: 
identify the common frame rate ([0032]) supported by all of the electronic devices; 
determine whether the content is for streaming ([0034]); 
when the content is streamed, identify the common resolution based on network capabilities ([0032 and 0034]); and 
when the content is not streamed ([0062] the images are stored for later viewing), identify the common resolution supported by any of the electronic devices ([0032] the master camera may configure various settings of the slave cameras such as, for example, frame rate, exposure time, resolution, color, and any other operating parameters to ensure that the cameras record video or images using the same setting) that capture above a predefined resolution threshold ([0032] the master would obviously set the resolution above predefined resolution threshold).
	Woodman and Roy are silent about as highest frame rate and as a highest resolution.
	Chung teaches as highest frame rate and as a highest resolution ([0037 and 0038] For example, one client may require a full resolution image at the maximum frame rate and highest image quality).
	Taking the teachings of Woodman, Roy, and Chung together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the highest frame rate and highest resolution of Chung into the camera settings of Woodman and Roy to improve performance and scalability.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodman et al. (US 20170054968 A1) in view of Roy et al. (US 20170339200 A1) as applied to claims 1 and 11, and further in view of Brookshire et al. (US 20210019507 A1).
Regarding claims 10 and 20, Woodman modified by Roy teaches the electronic device of claims 1 and 11, Woodman further teaches wherein the processor is further configured to: after the information is sent to the electronic devices, receive captured content associated with the event from the electronic devices (cameras of fig. 1, [0028 and 0032]). 
Woodman and Roy are silent about identify two pivot points associated with a main object from the captured content of a first electronic device and second electronic device; align the pivot points of the captured content from the second electronic device with the pivot points of the captured content from the first electronic device; and generate the multi-view content based on the aligned pivot points.
Brookshire teaches identify two pivot points associated with a main object (figs. 3 and 5, points of skeleton are considered pivot points that are the same as figure 10B of the present invention) from the captured content of a first electronic device and second electronic device (cameras 1101-1108 of fig. 1); align the pivot points of the captured content from the second electronic device with the pivot points of the captured content from the first electronic device ([0026, 0078, and 0095] alignment); and generate the multi-view content based on the aligned pivot points ([0013-0015]).
Taking the teachings of Woodman, Roy, and Brookshire together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identified pivot points of Brookshire into the electronic device of Woodman and Roy to improve the pose estimation of a human body in accordance with the present principles by increasing the number of data points on a point cloud by providing visual features on otherwise texture-less surfaces.

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive.

I. 	RESTRICTION REQUIREMENT
Applicant's election with traverse of Species XVIII, claims 1, 2, 7-12 and 17-20, in the reply filed on 05/11/2022 is acknowledged.  Since Species XVIII, claims 1, 2, 7-12 and 17-20, was elected for the examination, claims 3-6 and 13-15 have been withdrawn.
Applicant’s traversal is on the ground(s) that the search and examination of all claims can be made without serious burden to the Examiner in the remarks filed on 10/04/2022.  This is not found persuasive because the each of eighteen species requires a separate search and examination as follow: FIGURE 1 illustrates an example communication system in accordance with an embodiment of this disclosure and a search in H04N 21/00 and H04N 21/2743. FIGURES 2 and 3 illustrate example electronic devices in accordance with an embodiment of this disclosure and a search in H04N 21/4223. FIGURES 4A, 4B, and 4C illustrate various environments for generating and distributing immersive media content from crowdsourced streams captured in accordance with an embodiment of this disclosure and a search in H04N 21/4223.FIGURE 4D illustrates a block diagram of various operations performed by the devices of FIGURES 4A, 4B, and 4C in accordance with an embodiment of this disclosure and a search in H04N 13/194. FIGURE 5 illustrates a method for streaming immersive content based on a request in accordance with an embodiment of this disclosure and a search in H04N 21/2187. FIGURE 6 illustrates an example table that includes metadata elements in accordance with an embodiment of this disclosure and a search in H04N 13/178. FIGURE 7 illustrates an example communication environment of electronic devices that capture immersive media in accordance with an embodiment of this disclosure and a search in H04N 17/002 and H04N 5/247. FIGURES 8A and 8B illustrate a method for reconstructing the immersive media in accordance with an embodiment of this disclosure and a search in H04N 13/10 and H04N 13/106. FIGURE 9 illustrates a user interface (UI) of an electronic device while capturing media in accordance with an embodiment of this disclosure and a search in H04N 1/32577. FIGURE 10A illustrates initial pivot points of an object in accordance with an embodiment of this disclosure and a search in G06T 7/80 and H04N 5/04. FIGURE 10B illustrates pose landmarks and antipodal points in accordance with an embodiment of this disclosure and a search in H04N 2201/3254. FIGURES 11A and 11B illustrate example field of view overlaps in various arrangements in accordance with an embodiment of this disclosure and a search in H04N 13/282. FIGURE 12 illustrates an example UI recommending a change in orientation of an electronic device while capturing media in accordance with an embodiment of this disclosure and a search in H04N 2201/3252. FIGURE 13 illustrates an example method for generating content in accordance with an embodiment of this disclosure and a search in H04N 21/47208 and H04N 13/282. 
Since a separate search for each species indicates a separate examination; therefore, the separate search and examination of the eighteen Species are serious burden to Examiner. The requirement is still deemed proper and is therefore made FINAL.

II. 	REJECTION UNDER 35 U.S.C. § 102
Applicant’s arguments, see pages 16-19 of the remarks, filed 10/04/2022, with respect to the amended claims 1 and 11 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Roy et al. (US 20170339200 A1), see the rejections above.

The applicant argues that Woodman, para. [0032], does not teach identify a common resolution for electronic devices use in capturing the content, the common resolution based in part on a determination of whether the content is for streaming to multiple viewing devices. 
The examiner strongly disagrees with the applicant. It is submitted that Woodman, para. [0032], does teach identify a common resolution ([0032] the master sends the same setting of resolution for slave cameras) for electronic devices ([0032] slave cameras) use in capturing the content ([0047, 0065, and 0067] a specific event).
Roy teaches the common resolution based in part on a determination of whether the content is for streaming to multiple viewing devices ([0029, 0033, and 0034] the gateway 102 can be configured to detect multiple requests from a corresponding multiple clients for the same resolution live stream being provided by the multiple resolution live streaming server 122, [0025] the client devices are smart phones, laptop computers, digital tablet devices, and desktop computers that would obviously have cameras for capturing images of live events and wherein the cameras that have the same setting of resolution are taught by Woodman, [0032]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425